Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
Claims 12 – 19, and 21 are previously canceled.
Claim 20 is previously withdrawn.
Claims 1 – 11, and 20 are pending. Claims 1 – 11 are examined as following.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/25/2016. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the thermal interface material”, line 24, renders the claim indefinite, because there is insufficient antecedent basis for the limitation in the claim. 

Regarding claim 2, the limitation “a thermal interface material”, line 3, renders the claim indefinite, because it is unclear whether a thermal interface material is the same material as that claimed in claim 1, from which claim 2 depends. For examination purposes, the limitation is construed to be reciting “the thermal interface material”, which is the material claimed in claim 1.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over INTERRANTE ET AL (US 2014/0256090 A1, previously cited), in view of KONDO (US 5,180,096, previously cited), in view of FURTEK (US 4,565,917, previously cited), in view of KATO ET AL (US 5,039,841, previously cited), further in view of STRADER ET AL (US 2014/0367847 A1, previously cited),  and further in view of NELSON ET AL (US 5,328,087, newly cited).
Regarding Claim 1, Interrante discloses
	a method of assembling a semiconductor device [structure 100, fig. 1; 3D assembly process 200, fig. 4; "3D assembly process 200 used to assemble a 3D integrated circuit (hereinafter "3D package")", para. 0041, Detailed Description], wherein the semiconductor device [structure 100, fig. 1] comprises a semiconductor package [interposer 204, solder bumps 210, and top chip 208, fig. 4] and a printed circuit card [chip carrier ("laminate") 202, fig. 4], and wherein the method [3D assembly process 200, fig. 4; "3D assembly process 200 used to assemble a 3D integrated circuit (hereinafter "3D package")", para. 0041, Detailed Description] comprises:
	placing the semiconductor package [interposer 204, solder bumps 210, and top chip 208, fig. 4] on the printed circuit card [interposer 204, solder bumps 210, and top chip 208, are placed on chip carrier (laminate) 202, using solder bumps 206, fig. 4];
[interposer 204, solder bumps 210, and top chip 208, fig. 4] to melt solder material [solder bumps 206, fig. 4; stage 1, stage 2, and stage 3 include joining/attachment using solder bumps, para. 0041, Detailed Description; stage 1, stage 2, and stage 3 each involve heating of solder bumps] located between an array of contact points on the printed circuit card [laminate 202; "solder bumps ... can generally form connections to metalized pads", para. 0030, Detailed Description] and an array of corresponding contact points on a packaging laminate [interposer 204, "solder bumps ... can generally form connections to metalized pads", para. 0030, Detailed Description] of the semiconductor package [interposer 204, solder bumps 210, and top chip 208, fig. 4];
	cooling the semiconductor device [structure 100 (3D package)] to solidify the solder material [at end of stage 3, of assembly process 200, fig. 4; "components of the 3D package can be permanently joined after completion of stage 3", para. 0057, Detailed Description; tool head 304, heat source 306, and multiple cold sources 308, fig. 11; "multiple cold sources 308 can include air or liquid cooling techniques", para. 0051, Detailed Description];
controlling the cooling [multiple cold sources 308, fig. 11; "multiple cold sources 308 can include air or liquid cooling techniques", para. 0051, Detailed Description; multiple cold sources 308 serve to control cooling of structure 100; further elaboration in response to Applicant’s arguments, filed on 12/05/2019] of the semiconductor device [structure 100, fig. 1 (3D package)] by maintaining below a melt point of the solder material [at end of stage 3, of assembly process 200, fig. 4; "components of the 3D package can be permanently joined after completion of stage 3", para. 0057, Detailed Description; tool head 304, heat source 306, and multiple cold sources 308, fig. 11; "multiple cold sources 308 can include air or liquid cooling techniques", para. 0051, Detailed Description; joining due to temperature below melt point of solder].
However, Interrante does not explicitly disclose
a device heating profile;
a temperature is kept at substantially a same temperature or a higher temperature;
maintaining an isothermal cooling from a peak reflow temperature of the solder material to at least ten Centigrade degrees below such that the device cools at least as fast as the printed circuit card,
cooling the semiconductor device is at a rate that maintains a thermal interface material in a compressive state.
Kondo discloses a method of control of heating conditions of a reflow apparatus ["method for reflow-solder", col. 2, line 15, Summary]; Kondo teaches among other limitations
	a device heating profile [lower side temperature, solid line, fig. 14; "solid line for the temperature characteristics of the lower chamber ... 24B", col. 10, line 12, Detailed Description; upper side temperature, broken line, fig. 14; "broken line stands for the temperature characteristics of the upper chambers ... 24A", col. 10, line 11, Detailed Description].
	Furtek discloses a thermal process system with zones [fig. 2]; Furtek teaches among other limitations
a temperature is kept at substantially a same temperature or a higher temperature [“board having devices and solder disposed thereon", col. 7, line 22, Detailed Description; fifth zone 5, fig. 2; "The board is then sent into a fifth zone 5 to bring the temperature of the board up to a temperature of approximately 210 degree C., the devices up to approximately 195 degree C., and the solder up to approximately 210 degree C.", col. 7, line 64, Detailed Description; device is considered analogous to semiconductor package].
Kato discloses a soldering chamber and soldering process [reflow furnace 10, fig. 1, and heating profile, fig. 3]; Kato teaches among other limitations
	maintaining an isothermal cooling [temperature of components on board and temperature of board are the same (isothermal) after main heating at peak temperature, starting at approximately 130 degree C, shown in heating profile, fig. 3] from a peak reflow temperature of the solder material to at least ten Centigrade degrees below a melt point of the solder material [solder is melted at peak temperature of 200 degree C, and components on board and board temperatures become the same at approximately 130 degree C, heating profile, fig. 3] such that the device cools at least as fast as the printed circuit card [components on board and board have same cooling rate after main heating at peak temperature, heating profile, fig. 3].
Strader discloses a method of forming a thermal joint involving a thermal interface material ["method of establishing a thermal joint", para. 0008, Summary]; Strader teaches among other limitations
	a thermal interface material [TIM1; thermal interface material 104, on side of heat source 112, opposite from PCB 124, fig. 1].
Nelson discloses a method of bonding electronic components [method of joining surface 20 and surface 22, fig. 5]; Nelson teaches among other limitations
	cooling is at a rate that maintains a thermal interface material in a compressive state [epoxy 30 and gallium 14 form bridges 32 between surface 20 and surface 22, fig. 5; "low elastic modulus", col. 6 line 30, Detailed Description; elastic modulus enables a compressive state; "applying heat or ultraviolet energy may increase the rate at which the amalgam solidifies", col. 8 line 30, Detailed Description; rate of cooling is controlled; "thermal bridges 32 form in a state of compressive pre-load at room temperature", col. 8 line 41, Detailed Description; compressive pre-load after cooling].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate into the stage including cooling, of the assembly process of Interrante, the temperature characteristics versus time, as taught by Kondo, in order to impart a temperature difference at the start of the cooling time period, in order to cool down a printed circuit board assembly while preventing damage from thermal effects. One of ordinary skill would be motivated to incorporate a predetermined temperature characteristic versus time, to minimize detrimental temperature difference effects [Kondo, col. 2, line 53, Summary, cited: "bringing the boards carrying the electronic parts optionally with SMD to a specifically designed heating zone where the lower portion of the zone is sufficiently heated to reflow the solder while the upper portion of the zone is gently heated under controlled condition to prevent the electronic parts from any thermal damage"]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate into the assembly process of Interrante, the temperature difference between board and devices, and a cooling zone of uniform temperature, as taught by Furtek, for the purpose of effecting safe, efficient reflow soldering, because one of ordinary skill would be motivated to utilize a temperature difference between board and devices to not allow the devices to experience a higher than necessary temperature, and to lower the temperature below solder reflow temperature efficiently [Furtek, col. 8, line 1, Detailed Description, cited: "Because the devices are cooler than the board, the solder flows up the devices … the board is at the solder reflow temperature for only a short period of time and the devices never reach the solder reflow temperature"]. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to associate the control of cooling in the assembly method of Interrante, with maintenance of same temperatures and same cooling rate between components and a board during lowering of the temperature below peak temperature, as taught by Kato, for the purpose of preventing temperature differential damage to a component, because one of ordinary skill would be motivated to match temperatures and cooling rates between a component a printed circuit board to minimize temperature differences [Kato: "efficient and uniform heating of a printed circuit board even if it carries many components at high density and which thereby ensures reliable soldering of the circuit board”, col. 2, line 16, Summary; “heat convection develops within the furnace and enables an article of interest to be heated uniformly with a hot gas. This helps provide an even more uniform temperature distribution, thereby eliminating the need to heat the article in the furnace to a temperature that is excessively higher than the set value", col. 3, line 26, Summary; “minimize the temperature difference that will occur between the board and components mounted on it”, col. 5, line 30, Detailed Description]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate into the semiconductor structure, of Interrante, a thermal interface material which flowable, as taught by Strader, for the purpose of creating reliable connections between the thermal interface material, a heat source, and a heat spreader, for the advantage of forming a reliable thermal interface material joint, to ensure heat is conducted away from a heat source such as a CPU [Strader, para. 0041, Detailed Description: "heat the TIM1 to or above its softening temperature such that the TIM1 becomes flowable to a thin bond line, and fill the voids between the mating surfaces of the heat source and the heat spreader. This creates an efficient thermal joint having low thermal resistance"]. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to control a rate of cooling of a semiconductor device, of Interrante, to effect a compressive state in an interface material after completion of cooling, as taught by Nelson, for the purpose of enabling reliable heat conduction from a heat source, for the advantage of enabling a reliable heat transfer path upon completion of cooling [Nelson, col. 8 line 41, Detailed Description: "thermal bridges 32 form in a state of compressive pre-load at room temperature in which a constant pressure against the surfaces assures that good thermal and electrical contact is retained between the bonded surfaces”].

Regarding claim 2, Interrante, Kondo, Furtek, Kato, Strader, and Nelson discloses substantially all the limitations as set forth above, such as
the method, the semiconductor package, the packaging laminate, the heating, the cooling, and the compressive state.
	Interrante further discloses
	a chip [top chip 106, fig. 1] connected to the packaging laminate [top chip 106, connected to interposer 104, with solder bumps 110, fig. 1].
	However, Interrante does not explicitly disclose 
	the thermal interface material, and a heat spreader, the thermal interface material located between a side of the chip opposite the packaging laminate and the heat spreader, and
	wherein the heating and the cooling are controlled so as to enhance the compressive state of the thermal interface material relative to heating and cooling without the control.
	Strader teaches among other limitations
	the thermal interface material [TIM1; thermal interface material 104, fig. 1], and a heat spreader [heat spreader or lid 108, fig. 1], the thermal interface material [TIM1 104] located between a side of the chip [heat source 112; "one or more heat generating components or devices (e.g., a CPU)", para. 0027, Detailed Description] opposite the packaging laminate [PCB 124, fig. 1; TIM1 104 is on side of heat source 112, opposite from PCB 124] and the heat spreader (heat spreader or lid 108), and
	wherein the heating ["one or more heat generating components while operating may heat the TIM1 to or above its softening temperature such that the TIM1 becomes flowable to a thin bond line", para. 0041, Detailed Description] and the cooling ["during this cool down, the TIM1 temperature drops below its softening temperature, which returns the TIM1 to its solid state (e.g., pad, etc.) while the previously established thermal joint is maintained", para. 0041, Detailed Description] are controlled so as to enhance the compressive state ["upon subsequent operation, the normal operating temperature will not be exceeded as the previously established thermal joint conducts heat from the heat source to the heat spreader. The TIM1 will not melt or flow as the normal operating temperature remains below the temperature at which TIM1 melts or becomes flowable. As the TIM1 does not melt and flow, the TIM1 may thus maintain the thermal conductivity of its solid state, which may be higher than the thermal conductivity of its liquid state", para. 0041, Detailed Description; solid state of TIM1 is able to be compressed and not flow; flow would result in loss of contact with the heat generating component] of the thermal interface material [TIM1 104] relative to heating and cooling without the control ["upon subsequent operation, the normal operating temperature will not be exceeded as the previously established thermal joint conducts heat from the heat source to the heat spreader. The TIM1 will not melt or flow as the normal operating temperature remains below the temperature at which TIM1 melts or becomes flowable. As the TIM1 does not melt and flow, the TIM1 may thus maintain the thermal conductivity of its solid state, which may be higher than the thermal conductivity of its liquid state", para. 0041, Detailed Description; solid state of TIM1 is able to be compressed and not flow, because of the temperature of TMI1 being maintained below temperature at which TMI1 becomes flowable; flow would result in loss of contact with the heat generating component].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate into the cooling, of the assembly process of Interrante, the controlled heating and cooling in relation to a temperature at which a thermal interface material becomes flowable, as taught by Strader, in order to create reliable connections between the thermal interface material, and the heat source and the heat spreader. One of ordinary skill would be motivated to associate to a cooling process, the heating and cooling of a thermal interface material, to create and maintain a reliable thermal interface material joint, to ensure heat is conducted away from a heat source such as a CPU [Strader, para. 0041, Detailed Description, cited: "heat the TIM1 to or above its softening temperature such that the TIM1 becomes flowable to a thin bond line, and fill the voids between the mating surfaces of the heat source and the heat spreader. This creates an efficient thermal joint having low thermal resistance. In turn, more heat flows from the heat source to the heat spreader such that the temperature is reduced to a normal operating temperature. During this cool down, the TIM1 temperature drops below its softening temperature, which returns the TIM1 to its solid state (e.g., pad, etc.) while the previously established thermal joint is maintained. Upon subsequent operation, ... as the TIM1 does not melt and flow, the TIM1 may thus maintain the thermal conductivity of its solid state, which may be higher than the thermal conductivity of its liquid state. Moreover, as the TIM1 will not flow away from the thermal joint, the joint integrity is maintained"].

Regarding claim 3, Interrante, Kondo, Furtek, Kato, Strader, and Nelson discloses substantially all the limitations as set forth above, such as
the method, the semiconductor device, the printed circuit card, and the semiconductor package.
	Interrante further discloses
	the reflow oven (reflow oven 600, fig. 16) comprises a first set of heaters above [heating element 404, above structure 100 (3D package), fig. 16] the semiconductor device [structure 100 (3D package)] and a second set of heaters below the semiconductor device [heating element 404, below structure 100 (3D package), fig. 16]. 
	However Interrante does not explicitly disclose
	individually adjusting at least one of the first set of heaters and the second set of heaters to apply a higher temperature on a side of the printed circuit card opposite.
Kondo teaches among other limitations
	Individually adjusting ["the upper reflowing chamber 24A is maintained at a temperature of about 100.degree. C. while the lower reflowing chamber 24B is heated at about 400.degree. C. by hot air and far infrared rays generated from the radiant heater 36", col. 8, line 13, Detailed Description] at least one of the first set of heaters [heater 25, fig. 1(a)] and the second set of heaters [heater 36, fig. 1(a)] to apply a higher temperature ["the upper reflowing chamber 24A is maintained at a temperature of about 100.degree. C. while the lower reflowing chamber 24B is heated at about 400.degree. C. by hot air and far infrared rays generated from the radiant heater 36", col. 8, line 13, Detailed Description] on a side of the printed circuit card [printed circuit board 1, with reverse surface 1b, faces lower reflowing chamber 24B, fig. 1(a)] opposite [chip part 2, fig. 1, faces upper reflowing chamber 24A, fig. 1(a)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate into the heating elements of the reflow oven, of the assembly process of Interrante, the reflow arrangement in which the heaters are heated such that the printed circuit board temperature is higher than the temperature of a chip part, as taught by Kondo, in order to impart a temperature difference during reflow, in order to prevent damage from thermal effects. One of ordinary skill would be motivated to have the printed circuit board be at a higher temperature than a chip part, to minimize detrimental temperature difference effects [Kondo, col. 2, line 53, Summary, cited: "bringing the boards carrying the electronic parts optionally with SMD to a specifically designed heating zone where the lower portion of the zone is sufficiently heated to reflow the solder while the upper portion of the zone is gently heated under controlled condition to prevent the electronic parts from any thermal damage"].

Regarding claim 4, Interrante, Kondo, Furtek, Kato, Strader, and Nelson discloses substantially all the limitations as set forth above, such as
the method, and the device heating profile.
	However, Interrante does not explicitly disclose
a plateau heating region, a peak temperature, and a reflow region, and wherein the higher temperature is applied during the reflow region of the device heating profile.
	Kondo teaches among other limitations
	a plateau heating region [lower side temperature, and upper side temperature, fig. 14; change in temperature decelerates between t2 and t3 (plateau)], a peak temperature [fig. 14; maximum temperature is reached, before time t4 (peak)], and a reflow region [time period between t3 and t4, fig. 14, "during the time period of t3-t4, ... the lower reflowing chamber 24B was heated at about T5=215 degree C. which is higher than the melting point (180 degree C.) of solder paste 3 whereby soldering of the chip part 2 and the lead wires 8 of the electronic part 7 was achieved", col. 10, line 30, Detailed Description], and wherein the higher temperature ["the upper reflowing chamber 24A is maintained at a temperature of about 100.degree. C. while the lower reflowing chamber 24B is heated at about 400.degree. C. by hot air and far infrared rays generated from the radiant heater 36", col. 8, line 13, Detailed Description] is applied during the reflow region [the maximum temperature of lower side temperature, occurs in the time period between t3 and t4, fig. 14] of the device heating profile [lower side temperature, solid line, fig. 14; "solid line for the temperature characteristics of the lower chamber ... 24B", col. 10, line 12, Detailed Description; upper side temperature, broken line, fig. 14; "broken line stands for the temperature characteristics of the upper chambers ... 24A", col. 10, line 11, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate into the heating elements of the reflow oven, of the assembly process of Interrante, the reflow arrangement in which the heaters are heated such that the printed circuit board temperature is higher than the temperature of a chip part, and such that the temperature versus time relationship has a plateau region before reaching a maximum temperature, and a maximum temperature during reflow of solder, as taught by Kondo, in order to impart a temperature difference during reflow, and to prevent a sudden increase to maximum temperature, in order to prevent damage from thermal effects. One of ordinary skill would be motivated to have the printed circuit board be at a higher temperature than a chip part, and to have a plateau temperature before reaching maximum temperature, to minimize detrimental temperature difference effects [Kondo, col. 2, line 53, Summary, cited: "bringing the boards carrying the electronic parts optionally with SMD to a specifically designed heating zone where the lower portion of the zone is sufficiently heated to reflow the solder while the upper portion of the zone is gently heated under controlled condition to prevent the electronic parts from any thermal damage"].

Regarding claim 8, Interrante, Kondo, Furtek, Kato, Strader, and Nelson discloses substantially all the limitations as set forth above, such as
the method, the cooling, and the semiconductor package.
	However, Interrante does not explicitly disclose

	Kondo teaches among other limitations
	increasing a rate of the cooling [chip part 2, fig. 1, faces upper reflowing chamber 24A, fig. 1(a)] by directing air flow to at least a part [cooling fan 33, fig. 1(a), two shown; "The printed circuit board 1 was then taken out of the heating zone 21 and cooled by a cooling fan 33 to finish the soldering treatment", col. 10, line 39, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate into the reflow oven, of the assembly process of Interrante, the cooling fan, as taught by Kondo, in order to increase the rate of cooling after reflow soldering, to reduce the time required until completion of the soldering process, because a fan enables faster cooling, which would shorten the process time [Kondo, col. 10, line 41, Detailed Description, cited: "cooled by a cooling fan 33 to finish the soldering treatment"].

Regarding claim 9, Interrante, Kondo, Furtek, Kato, Strader, and Nelson discloses substantially all the limitations as set forth above, such as
the method, the cooling, and the semiconductor package.
	Interrante further discloses
	increasing a rate of the cooling ["multiple cold sources 308 can include air or liquid cooling techniques", para. 0051, Detailed Description] of the semiconductor package [interposer 204, solder bumps 210, and top chip 208, fig. 4] by transferring heat away from the ["multiple cold sources 308 can include air or liquid cooling techniques", Detailed Description; air cooling would remove heat through the use of moving air].
	However, Interrante does not explicitly disclose
placing at least one object in close proximity.
	Strader teaches among other limitations
	placing at least one object (heat spreader or lid 108, thermal interface material TIM2 116, and heat sink 120, fig. 1), in close proximity [heat sink 120, is positioned close to heat source (e.g., a CPU) through thermal interface material TIM1, heat spreader or lid 108, and thermal interface material TIM2, fig. 1].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate into the structure, of the assembly process of Interrante, a heat sink, as taught by Strader, in order to increase cooling efficiency when air cooling is present, to rapidly cool a heat source as required. One of ordinary skill would be motivated to incorporate a heat spreader and a heat sink, to transfer heat away from a heat source such as a CPU, to maintain a reliable thermal interface material joint, to ensure heat is conducted away from a heat source such as a CPU [Strader, para. 0041, Detailed Description, cited: "During this cool down, the TIM1 temperature drops below its softening temperature, which returns the TIM1 to its solid state (e.g., pad, etc.) while the previously established thermal joint is maintained. Upon subsequent operation, ... as the TIM1 does not melt and flow, the TIM1 may thus maintain the thermal conductivity of its solid state, which may be higher than the thermal conductivity of its liquid state. Moreover, as the TIM1 will not flow away from the thermal joint, the joint integrity is maintained"].

Regarding claim 10, Interrante, Kondo, Furtek, Kato, Strader, and Nelson discloses substantially all the limitations as set forth above, such as
the method, and the at least one object.
	Interrante further discloses
	directing air flow ["multiple cold sources 308 can include air or liquid cooling techniques", Detailed Description; air cooling would remove heat through the use of moving air].
	However, Interrante does not explicitly disclose
the at least one object is a heat sink.
	Strader teaches among other limitations
	the at least one object is a heat sink (heat sink 120, fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate into the structure, of the assembly process of Interrante, a heat sink, as taught by Strader, in order to increase cooling efficiency when air cooling is present, to rapidly cool a heat source as required. One of ordinary skill would be motivated to incorporate a heat spreader and a heat sink, to transfer heat away from a heat source such as a CPU, to maintain a reliable thermal interface material joint, to ensure heat is conducted away from a heat source such as a CPU [Strader, para. 0041, Detailed Description, cited: "During this cool down, the TIM1 temperature drops below its softening temperature, which returns the TIM1 to its solid state (e.g., pad, etc.) while the previously established thermal joint is maintained. Upon subsequent operation, ... as the TIM1 does not melt and flow, the TIM1 may thus maintain the thermal conductivity of its solid state, which may be higher than the thermal conductivity of its liquid state. Moreover, as the TIM1 will not flow away from the thermal joint, the joint integrity is maintained"].

Claims 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over INTERRANTE ET AL (US 2014/0256090 A1, previously cited), in view of KONDO (US 5,180,096, previously cited), in view of FURTEK (US 4,565,917, previously cited), in view of KATO ET AL (US 5,039,841, previously cited), in view of STRADER ET AL (US 2014/0367847 A1, previously cited),  and in view of NELSON ET AL (US 5,328,087, newly cited), as applied to claims 1 – 4, and 8 – 10 above, and further in view of SATO ET AL (US 2012/0052632 A1, previously cited).
	Regarding claim 5, Interrante, Kondo, Furtek, Kato, Strader, and Nelson discloses substantially all the limitations as set forth above, such as
the method, and the printed circuit card.
	However, Interrante does not explicitly disclose
	placing heat resistant coverings in contact with the printed circuit card or in close proximity to the printed circuit card to slow a rate of the cooling of the printed circuit card in regions of the printed circuit card where cooling to solidification is occurring.
	Sato discloses a method for manufacturing a semiconductor device ["method for manufacturing a semiconductor device", para. 0021, Detailed Description]; Sato teaches among other limitations
[sealing resin layer 9, is in contact with wiring layer 3, fig. 1D; one of multiple portions of sealing resin layer 9 each are formed above semiconductor chips 7] or in close proximity to the printed circuit card to slow a rate of the cooling of the printed circuit card [resin sealed body 11, and sealing resin layer 9, fig. 1D, covers wiring layer 3, which would prevent the multiple cold sources, of Interrante, from directly effecting wiring layer 3; "resin sealed body 11 is cooled by the predetermined cooling process, and then as shown in FIG. 5C, the holding state of the resin-sealed body 11 by the first holder 12 is released. While the state of the resin-sealed body 11 being evenly held by the first holder 12 is maintained, the resin-sealed body 11 heated to a temperature equal to or higher than the glass transition point of the sealing resin layer 9 is cooled to a temperature lower than the glass transition point of the sealing resin layer 9, and after the cooling, the holding state of the resin-sealed body 11 is released", para. 0036, Detailed Description] in regions of the printed circuit card where cooling to solidification is occurring [semiconductor chip 7, fig. 1D; corresponds to the top chip, of Interrante, which undergoes cooling].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate into the structure, of the assembly process of Interrante, the sealing resin layer covering semiconductor chips and the wiring layer, as taught by Sato, in order to provide a coating to reduce access of cooling mechanisms to the wiring layer, and to control the rate of cooling of semiconductor chips. One of ordinary skill would be motivated to incorporate a coating, to reduce warpage of a structure by controlling temperatures and temperature change rates, as enabled by a sealing resin layer [Sato, Para. 0036, Detailed Description, cited: "the resin-sealed body 11 heated to a temperature equal to or higher than the glass transition point of the sealing resin layer 9 is cooled to a temperature lower than the glass transition point of the sealing resin layer 9, and after the cooling, the holding state of the resin-sealed body 11 is released ... it [is] possible to suppress the warpage of the resin-sealed body 11 based on stress or the like applied to the resin-sealed body 11"].

	Regarding claim 6, Interrante, Kondo, Furtek, Kato, Strader, Nelson, and Sato discloses substantially all the limitations as set forth above, such as
the method, and the heat resistant coverings.
	However, Interrante does not explicitly disclose
provide insulation against a cooling effect of air surrounding the printed circuit card.
	Sato teaches among other limitations
	provide insulation against a cooling effect of air surrounding [sealing resin layer 9; "a sealing resin (for example, an epoxy resin) forming the sealing resin layer 9", para. 0037, Detailed Description; epoxy resin is considered an insulating material] the printed circuit card [resin sealed body 11, and sealing resin layer 9, fig. 1D, covers wiring layer 3, which would prevent the multiple cold sources, of Interrante, from directly effecting wiring layer 3].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate into the structure, of the assembly process of Interrante, the sealing resin layer covering semiconductor chips and the wiring layer, as taught by Sato, in order to provide a coating to reduce access of cooling mechanisms to the wiring layer, and to control the rate of cooling of semiconductor chips. One of ordinary skill would be motivated to incorporate a coating, to reduce warpage of a structure by controlling temperatures and temperature change rates, as enabled by a sealing resin layer [Sato, Para. 0036, Detailed Description, cited: "the resin-sealed body 11 heated to a temperature equal to or higher than the glass transition point of the sealing resin layer 9 is cooled to a temperature lower than the glass transition point of the sealing resin layer 9, and after the cooling, the holding state of the resin-sealed body 11 is released ... it [is] possible to suppress the warpage of the resin-sealed body 11 based on stress or the like applied to the resin-sealed body 11"].

Regarding claim 7, Interrante, Kondo, Furtek, Kato, Strader, Nelson, and Sato discloses substantially all the limitations as set forth above, such as
the method, and the heat resistant coverings.
	However, Interrante does not explicitly disclose
provide increased thermal mass to slow the rate of the cooling of the printed circuit card.
	Sato teaches among other limitations
	provide increased thermal mass to slow the rate of the cooling of the printed circuit card [resin sealed body 11, and sealing resin layer 9, fig. 1D, covers wiring layer 3; the mass of resin sealed body 11, and sealing resin layer 9, rather than wiring layer 3, would be affected by the multiple cold sources, of Interrante].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate into the structure, of the assembly process of Interrante, the sealing resin layer covering semiconductor chips and the wiring layer, as taught by Sato, in order to provide a coating to reduce the effect of cooling mechanisms to the wiring layer, [Sato, Para. 0036, Detailed Description, cited: "the resin-sealed body 11 heated to a temperature equal to or higher than the glass transition point of the sealing resin layer 9 is cooled to a temperature lower than the glass transition point of the sealing resin layer 9, and after the cooling, the holding state of the resin-sealed body 11 is released ... it [is] possible to suppress the warpage of the resin-sealed body 11 based on stress or the like applied to the resin-sealed body 11"].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over INTERRANTE ET AL (US 2014/0256090 A1, previously cited), in view of KONDO (US 5,180,096, previously cited), in view of FURTEK (US 4,565,917, previously cited), in view of KATO ET AL (US 5,039,841, previously cited), in view of STRADER ET AL (US 2014/0367847 A1, previously cited),  and in view of NELSON ET AL (US 5,328,087, newly cited), as applied to claims 1 – 10 above, and further in view of RICHERT ET AL (US 6,501,051 B1, previously cited).
Regarding claim 11, Interrante, Kondo, Furtek, Kato, Strader, and Nelson discloses substantially all the limitations as set forth above, such as
the method, cooling the semiconductor device to solidify the solder material, the printed circuit card, and the semiconductor package kept at substantially a same temperature or a higher temperature.
Interrante further discloses
[reflow oven 600, fig. 16; heating element 404, above structure 100 (3D package), fig. 16; heats the top chip 208 side; heating element 404, below structure 100 (3D package), fig. 16; heats the chip carrier ("laminate") 202 side]. 
However, Interrante does not explicitly disclose
adjusting a conveyor belt speed.
Richert discloses a reflow furnace [reflow furnace 10, fig. 1]; Richert teaches among other limitations
	adjusting a conveyor belt speed [loading belt 12, hot belt 18, cooling belt 20, fig. 1; "manipulate the speed of the hot belt to alter the amount of time that the wafer spends in each stage to further alter the heating profile ... manipulate the speed of each of the three belts independently of the other two"; includes cooling belt 20].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate into the stage including cooling, for the reflow oven, and assembly process, of Interrante, the manipulation of belt speed, as taught by Richert, in order to finely control the heating profile applied to the circuit object requiring reflow. One of ordinary skill would be motivated to have belt speed manipulation enabled, to be able to change belt speed, to effect different temperatures in the object, to produce the desired reflow [Richert, col. 6, line 15, Detailed Description, cited: "once the user has selected the desired temperatures in each stage and the speed of the belts, the computer software communicates the settings to the digital controller 42"; col. 6, line 36, Detailed Description, cited: "By looking at the generated graph, which is displayed on the display screen, an operator can determine whether the heating profile that actually occurs within the system is desirable and can make any necessary adjustments to the temperatures in the various stages or to the belt speed"].

Response to Amendment
The Claims, filed on 12/01/2020 is acknowledged.

Response to Argument
The Remarks/Arguments filed on 12/01/2020 is acknowledged.

A.	With respect to the rejection of claims 1, 3 – 4, and 8 under 35 USC 103 of Interrante, Kondo, Furtek, and Kato, The Applicant argues, filed on 12/01/2020, page 7 line 19 and thereafter: ”With regard to the rejection of claim 1 under 35 USC 103 as being unpatentable over Interrante in view of Kondo in view of Furtek in view of Kato, and the rejection of claim 2 under 35 USC 103 as being unpatentable over Interrante, Kondo, Furtek, and Kato further in view of Strader, claim 1 has been amended to recite, in pertinent part, a method of assembling a semiconductor device, wherein the semiconductor device comprises a semiconductor package and a printed circuit card, and wherein the method comprises: "controlling the cooling of the semiconductor device by maintaining an isothermal cooling from a peak reflow temperature of the solder material to at least ten Centigrade degrees below a melt point of the solder material such that the semiconductor device cools at least as fast as the printed circuit card, wherein cooling the semiconductor device is at a rate that maintains the thermal interface material in a compressive state."' (Emphasis added.) On page 6 of the Office Action, the Examiner alleges that Kato teaches maintaining an isothermal cooling from a peak reflow temperature of the solder material to at least ten Centigrade degrees below a melt point of the solder material such that the semiconductor device cools at least as fast as the printed circuit card. The Examiner refers to Figure 3 of Kato. On pages 7-8, the Examiner then alleges (among other things) that it would have been obvious to "associate the control of cooling in the assembly method of Interrante, with maintenance of same temperatures and same cooling rate between components and a board during lowering of the temperature below peak temperature, as [allegedly] taught by Kato, for the purpose of preventing temperature differential damage to a component." The Examiner refers to various passages in Kato. Applicant submits, however, that Kato lacks any teaching of cooling rates and therefore Kato fails to disclose or suggest a method of controlling the cooling "wherein cooling the semiconductor device is at a rate that maintains the thermal interface material in a compressive state," as recited in amended claim 1. Kato at column 5, lines 47-50, states: "After completion of the soldering operation, the board is cooled to about 130 °C. with cooling nozzles 16 and is finally cooled with fans 36 to 25 °C. which is close to room temperature." The above-quoted paragraph of Kato simply states that the board is cooled with nozzles and fans down to about room temperature. There is nothing here or in Figure 3 of Kato that indicates that a rate of cooling has any effect on the soldered board. Therefore, Kato fails to disclose or suggest this feature as recited in claim 1. Furthermore, the Examiner alleges that it would have been obvious to combine Interrante and Kato "for the purpose of preventing temperature differential damage to a component." The cooling process as recited in claim 1, however, is to "affect the compressive stress of the TIM 112, which may cause tension in the TIM 112" {Applicant's specification, paragraph [0021]). Controlling the cooling process influences the final compressive stress in the thermal interface material {Applicant's specification, paragraph 0038]), which enhances the robustness of thermal performance {Applicant's specification, paragraph 0019]). Kato indicates that heating the circuit board over a prolonged time period will cause damage, and so an optimal heating profile is desired (Kato, column 1, lines 44-54) to avoid damage. Applicant submits that controlling the cooling process to influence the compressive stress, as the method of claim 1 is directed to, is different from heating to prevent temperature differential damage, as in Kato, and so one of ordinary skill in the art would not look to Kato for teachings relating to cooling to affect compressive stress, as in claim 1. A portion of the proposed amendment to claim 1 may be taken from claim 2. In rejecting claim 2, on page 15 of the Office Action, the Examiner alleges that Strader discloses "where the heating ... and the cooling ... are controlled so as to enhance a compression ... of the thermal interface material ... relative to heating and cooling without the control...." It therefore [allegedly] would have been obvious "to incorporate into the cooling, of the assembly process of Interrante, the controlled heating and cooling in relation to a temperature at which a thermal interface material becomes flowable, as [allegedly] taught by Strader, in order to create reliable connections between the thermal interface material, and the heat source and the heat spreader." Applicant submits that Strader fails to disclose or suggest a method of controlling the cooling "wherein cooling the semiconductor device is at a rate that maintains the thermal interface material in a compressive state," as recited in amended claim 1. The Examiner refers to the following sentences from paragraph [00041] of Strader: "Upon subsequent operation, the normal operating temperature will not be exceeded as the previously established thermal joint conducts heat from the heat source to the heat spreader. The TIM1 will not melt or flow as the normal operating temperature remains below the temperature at which TIM1 melts or becomes flowable. As the TIM1 does not melt and flow, the TIM1 may thus maintain the thermal conductivity of its solid state, which may be higher than the thermal conductivity of its liquid state. Moreover, as the TIM1 will not flow away from the thermal joint, the joint integrity is maintained." The Examiner also alleges that the Detailed Description of Strader states: "...solid state of TIMl is able to be compressed and not flow; flow would result in loss of contact with the heat generating component." Neither paragraph [0041] nor any other part of Strader, however, refers to cooling at a rate that maintains thermal interface material in a compressive state. With regard to the quoted paragraph immediately above, there is nothing in the Detailed Description that discusses compression of the TIM in this sense. The closest reference to "compression" appears to be paragraph [0033], which states: "The heat spreader or lid 208 may be positioned relative to (e.g., on top of, etc.) the heat source such that the TIM1 or thermal interface material 204 is sandwiched between the heat spreader or lid 208 and the heat source, with the TIM 1 compressed against the heat source. " (Emphasis added.) This is not "maintain[ing] the thermal interface material in a compressive state," as recited in amended claim 1. The specification at paragraph [0029] discusses tensile and compressive states of the TIM. Maintaining the TIM in a "compressive state," as claimed, means that the material is being pressed together using a compressing force, whereas a tensile state means the material is being pulled apart. In paragraph [0033] of Strader, the material itself is being pressed against the heat source. This is different from the forces inside the material. With regard to the method of claim 1, a cooling rate that is too fast will create a temperature gradient between the electronic module and the printed circuit card that, once the parts cool to room temperature, will result in an undesirable tensile state and exhibit poor thermal performance. Strader makes absolutely no mention of this anywhere. Based on the foregoing, both Kato and Strader fail to disclose or suggest a method of controlling the cooling "wherein cooling the semiconductor device is at a rate that maintains the thermal interface material in a compressive state," as recited in amended c1aim 1. None of Interrante, Kondo, Furtek, and Kato, individually and in combination, discloses or suggests a method of controlling the cooling "wherein cooling the semiconductor device is at a rate that maintains the thermal interface material in a compressive state," as recited in amended claim 1. Since Strader also does not disclose this, combining Strader with any or all of Interrante, Kondo, Furtek, and Kato would likewise fail to disclose or suggest such a feature. Therefore, since Interrante, Kondo, Furtek, Kato, and Strader, individually and in combination, fail to disclose or suggest a method of controlling the cooling "wherein cooling the semiconductor device is at a rate that maintains the thermal interface material in a compressive state," as recited in amended claim 1, one of ordinary skill in the art would not look to such references, individually and in combination, to arrive at the method as recited in claim 1. Therefore, claim 1 is not obvious over the cited references. Because claim 1 is not obvious over these references, claim 1 is patentable over these references and should be allowed. Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of claim 1.”
Examiner's response: Applicant's arguments with respect to the rejection of claims 1, 3 – 4, and 8 under 35 USC 103 of Interrante, Kondo, Furtek, and Kato have been fully considered and are persuasive The rejection of claims 1, 3 – 4, and 8 under 35 USC 103 of Interrante, Kondo, Furtek, and Kato has been withdrawn. However, upon further consideration, a new grounds of rejection of claim 1 is made, in view of the newly added limitations in claim 1, such as: “cooling the semiconductor device is at a rate that maintains the thermal interface material in a compressive state”, line 23. Claims 1 – 11 have not been previously considered/examined with the newly added limitations, above. Therefore, claims 1 – 11 are changed in scope. The newly added limitations, for which the Applicant argues, necessitated further consideration/search, and necessitated addition of the previously cited Strader reference, and addition of the newly cited Nelson reference. The Applicant's arguments are not persuasive when previously cited Interrante, Kondo, Furtek, and Strader, and newly cited Nelson are considered, because it is respectfully argued that 
In response to Applicant’s arguments that Kato, and Strader do not teach/suggest "wherein cooling the semiconductor device is at a rate that maintains the thermal interface material in a compressive state,", it is respectfully argued that Nelson teaches/suggests the limitations as required in amended claim 1, in a modification of Interrante, see above: [Nelson, cooling is at a rate that maintains a thermal interface material in a compressive state [epoxy 30 and gallium 14 form bridges 32 between surface 20 and surface 22, fig. 5; "low elastic modulus", col. 6 line 30, Detailed Description; elastic modulus enables a compressive state; "applying heat or ultraviolet energy may increase the rate at which the amalgam solidifies", col. 8 line 30, Detailed Description; rate of cooling is controlled; "thermal bridges 32 form in a state of compressive pre-load at room temperature", col. 8 line 41, Detailed Description; compressive pre-load after cooling]].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
BURWARD-HOY (US 5,461,766) discloses a method of packaging an integrated circuit with a heat transfer apparatus.

Applicant’s amendment of claim 1 added new limitations, such as: “cooling the semiconductor device is at a rate that maintains the thermal interface material in a compressive state", line 23. Claims 1 – 11 have not been previously considered/examined with the newly added limitations. Therefore, claims 1 – 11 are changed in scope.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Monday - Friday 10:30 - 20:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
02/22/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761